Citation Nr: 1755223	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  13-35 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left shoulder disability.

2.  Entitlement to an initial compensable rating for a right knee disability.  

3.  Entitlement to an initial compensable rating and a rating in excess of 10 percent from March 8, 2013, for a left knee disability.  

4.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.  

5.  Entitlement to an initial rating in excess of 50 percent and a rating in excess of 70 percent from October 25, 2013, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from December 2006 to December 2010.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

1.  The left shoulder disability is associated with acromioclavicular joint dislocation but not limitation of motion to 25 degrees from the side, ankylosis, or impairment of the humerus.

2.  The knee disabilities have resulted in painful motion in each knee but not flexion to fewer than 45 degrees, limitation of extension, instability, or abnormality in either knee.

3.  The lumbar spine disability does not result in forward flexion limited to 60 degrees or less, combined range of motion limited to 120 degrees or less, spasm or guarding resulting in abnormal gait or spinal contour, or neurological impairment of the lower extremity.   

4.  Throughout the claim, the Veteran's PTSD has resulted in occupational and social impairment with deficiencies and unemployability.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but no higher, for a left shoulder disability have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.71a Diagnostic Code 5203 (2017).  

2.  The criteria for an initial 10 percent rating, but no higher, for the right knee disability have been met for the entire period of the claim.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.59, 4.71a, Diagnostic Code 5003 (2016).  

3.  The criteria for an initial 10 percent rating, but no higher, for the left knee disability have been met for the entire period of the claim.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.59, 4.71a, Diagnostic Code 5003 (2017).  

4.  The criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.59, 4.71a, Diagnostic Code 5003 (2017).  

5.  Throughout the period of the claim, the Veteran's psychiatric disability has met the criteria for a 70 percent rating but no higher.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

6.  The criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (West 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  All available service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran as relevant to the claim have been obtained.  The Veteran and his representative have not identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein.  The Veteran was provided examinations to determine the nature and severity of the disabilities, most recently in 2013, and the Veteran has not alleged any inadequacy of the examinations or that a condition is worse than that depicted in the examination records.  The Board notes that the VA examination records do not include passive range of motion for the knees or spine and do not specify range of motion in and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court of Veterans Claims (Court) found it was not competent to determine whether upper extremities can be weight-bearing.  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain. 

Range of motion testing performed for the spine and knees requires standing testing, which is considered to be testing on weight bearing because the Veteran must support the weight of his body while undergoing such testing.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Similarly, testing on weight bearing would generally produce more restrictive results than testing done without weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing or weight-bearing for the lumbar spine and knees because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.  

Accordingly, the Board will address the merits of the Veteran's appeal.

Ratings for Orthopedic Disorders

Legal Criteria 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 
38 C.F.R. Part 4 (2017).    

It is the intention of the rating schedule to recognize any painful, unstable or malaligned joint, due to healed injury, by assigning at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59.  38 C.F.R. § 4.59 provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, including for residuals of injuries in non-arthritis contexts.  Burton v. Shinseki, 25 Vet. App. 1, 4-5 (2011).  Moreover, with respect to all service-connected joint disorders, evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that, to adequately portray the functional loss of musculoskeletal disabilities, a medical examination must "express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2017); Johnson v. Brown, 9 Vet. App. 7 (1996).

Impairment of the clavicle or scapula is rated at 10 percent for malunion or nonunion without loose movement.  A 20 percent rating is provided for nonunion with loose movement or dislocation.  The record notes that the impairment could be rated on impairment of function of contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5203.  

Limitation of motion of the minor arm is rated at 20 percent for motion limited to midway between the side and shoulder level and 30 percent for motion limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Codes 5201.  

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel has also held that separate ratings may be assigned for disability of the same joint under Diagnostic Codes 5260 (for limitation of flexion) and 5261 (for limitation of extension).  VAOGCPREC 9-2004 (September, 2004). 

Disabilities of the thoracolumbar spine are rated under a General Rating Formula (Formula).  38 C.F.R. § 4.71a.  The Formula ratings apply with or without symptoms such as pain, stiffness, or aching.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Formula provides for a separate rating for any associated objective neurologic impairment.  

Analysis:  Left Shoulder Disability

A July 2010 VA examination record reveals the Veteran's history of left shoulder weakness, pain, lack of endurance, fatigability, and tenderness.  He reported flares three times a day, each lasting for an hour, that were associated with pain estimated as 6/10.  He reported diminished extension and difficulty lifting objects and getting dressed.  The shoulders were normal in appearance, but there was moderate tenderness over the left acromioclavicular joint.  Range of motion testing, which was done bilaterally, revealed left shoulder flexion to 160 degrees with pain at 90 degrees, abduction to 160 degrees with pain at 135 degrees, and internal and external rotation to 90 degrees.  There was no change in range of motion after repetition.  There was no pain, fatigue, weakness, lack of endurance, or incoordination after repetition.  X-ray imaging showed slight deformity of the distal end of the clavicle, possibly secondary to surgery or developmental.  

A January 2012 VA X-ray report reveals findings consistent with old acromioclavicular joint dislocation.  A March 2012 VA treatment record reveals the Veteran's history of intermittent shoulder symptoms, worst first thing in the morning, at the end of the day, and with overhead activities.  Examination revealed flexion that was limited by pain to 110 degrees actively and 130 degrees passively.  Abduction reached 100 degrees actively and 120 degrees passively.  External reaction reached 30 degrees and internal rotation reached the beltline on the left.  Strength was full except with external rotation where it was 4/5.  A May 2012 VA treatment record reveals the Veteran's history of left shoulder pain.  He denied instability.  Testing revealed active elevation to 130 degrees and abduction to 90 degrees.  Passive range of motion was nearly full.  There was normal rotator cuff strength.  
 
A March 2013 VA examination record reveals the Veteran's history of daily pain and decreased range of motion.  The record notes that the Veteran was right-handed.  The Veteran denied flares.  Range of motion testing, which was done bilaterally, revealed left shoulder flexion to 110 with pain from 100 and abduction to 135 with pain from 120.  After repetition, range of flexion was decreased to 105 degrees; there was no change in range of abduction.  The examiner noted that the Veteran had functional impairment from diminished movement, weakened movement, and pain on movement.  There was tenderness and guarding.  Motor strength was 4/5.  There was no ankylosis.  Hawkins' impingement test and empty can test were positive.  External rotation/infraspinatus strength test and lift-off subscapularis tests were negative.  There was a history of mechanical symptoms but not a history of recurrent dislocation of the scapulohumeral joint.  Crank apprehension and relocation test was positive.  There was dislocation (acromioclavicular separation or sternoclavicular dislocation).  Cross-body adduction test was positive.  The examiner noted that the Veteran had left shoulder weakness due to pain and that because of the left shoulder and back condition, the Veteran must avoid lifting more than 30 pounds and must avoid doing overhead work with the left arm.    

After consideration of the record, the Board finds a 20 percent rating is warranted under Diagnostic Code 5203 based on the finding of acromioclavicular joint separation/dislocation.  The Board finds a rating higher than 20 percent is not warranted.  A higher rating is available for limitation of motion to 25 degrees from the side, ankylosis, or impairment of the humerus.  There is no evidence of ankylosis or impairment of the humerus, and the record consistently depicts pain-free motion to at least 90 degrees even after repetition.  There is no evidence, including history, that the functional loss ever approximates the limitation of motion required for a higher rating for the left shoulder.  


Analysis:  Knee Disabilities

A July 2010 VA examination record reveals the Veteran's history of swelling, pain, giving way, lack of endurance, and tenderness in the knees.  He reported flares twice per week, each lasting seven days, that are associated with pain estimated as 6/10.  He reported pain after running for "long" periods of time or with extension.  He reported pain with walking.  Examination revealed normal gait and posture and no sign of abnormal weight-bearing.  The knees were normal in appearance, but there was crepitus.  Range of motion testing revealed flexion to 140 degrees and extension to 0 degrees bilaterally.  There was no change in range of motion after repetition.  

A March 2013 VA examination record reveals the Veteran's history of knee pain and swelling with running.  He also reported pain most days of the week.  He reported monthly flares of back and knee pain that caused him to miss school.  Range of motion testing of the right knee revealed motion from 0 to 130 degrees without pain.  Testing of the left knee revealed motion from 0 to 125 degrees with pain beginning at 115 degrees.  There was no change in range of motion after repetition.  The examiner noted that there was functional impairment due to diminished range of motion bilaterally.  There was also functional impairment of the left knee due to pain on movement.  Motor strength was full, and stability tests were normal bilaterally.  There was no meniscal condition.    

Based on the Board's review of the evidence, the Veteran is entitled to a 10 percent rating for each knee disability for the entire period of the claim pursuant to 38 C.F.R. § 4.59 and Burton based on the competent and credible evidence of pain with motion of each knee.  However, a rating greater than 10 percent is not warranted at any point during the period of the claim.

A rating higher than 10 percent is not warranted for limitation of motion of either knee at any time.  Although the evidence reveals histories of knee pain and swelling, the record does not suggest limitation of extension or limitation of flexion to at most 45 degrees.  Clinical evaluation consistently reveals full extension, and the Veteran is consistently able to flex without pain to 130 degrees with the right knee and 115 degrees in the left knee, including after repetition.  Notably, the Veteran has not alleged limitation of motion beyond that depicted in the clinical records.  There is no evidence, including history, that the Veteran has limitation of extension or sufficient limitation of flexion to warrant more than the 10 percent rating assigned for limitation of motion including during flares or after repetitive use.  Notably, although the Veteran has reported flares, he has not reported that the flares resulted in additional limitation of motion.  With respect to other potentially applicable Diagnostic Codes, there is no evidence, including history, showing ankylosis, malunion, nonunion, subluxation, meniscal abnormality, or even slight instability.  

Analysis:  Lumbar Spine Disability

A July 2010 VA examination record reveals the Veteran's history of back pain, stiffness, spasm, paresthesias, numbness, and weakness in the spine.  He reported radicular pain "at times."  He denied incapacitation.  Examination revealed normal gait and posture and no sign of abnormal weight-bearing.  There was no radiation of pain on movement, spasm, tenderness, guarding, weakness, tone problems, or musculature problem, and straight leg test was negative bilaterally.  Range of motion testing revealed flexion to 90 degrees with pain at 60 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and rotation to 30 degrees bilaterally.  There was no change in range of motion after repetition, and no pain, fatigue, weakness, lack of endurance, or incoordination after repetition.  There was no peripheral nerve disease, and reflexes were 2+.  

A March 2013 VA examination record reveals the Veteran's history of daily back pain that lasted for hours.  He reported flares and explained that approximately monthly, he misses school due to knee and low back pain.  Range of motion testing revealed flexion to 70 degrees, extension to 15 degrees with pain from 10 degrees, lateral flexion to 30 degrees bilaterally, and rotation to 30 degrees bilaterally.  There was no change in range of motion after repetition.  There was functional impairment due to limitation of motion, weakened movement, and pain on movement.  There was no localized tenderness, guarding, or muscle spasm.  Motor strength was full, and there was no atrophy.  Reflexes were 2+, and sensation was normal.  Straight leg raise was negative, and there was no sign or symptom of radiculopathy.  The diagnosis was lumbar strain.  

After review of the evidence, the Board finds a rating greater than 10 percent is not warranted at any point during the period of the claim for functional impairment.  Range of motion testing consistently revealed forward flexion to greater than 60 degrees and combined range of motion to greater than 120 degrees, including after repetition.  Notably, the Veteran has not alleged limitation of motion beyond that depicted in the clinical records including during the reported flares or daily episodes of pain.  There is no evidence indicating that the Veteran has limitation of motion to warrant more than the 10 percent rating assigned.  Furthermore, there is no clinical evidence of guarding or spasm.   

The Board has considered whether there is any other schedular basis to assign a separate rating.  There is no evidence, to include history, of incapacitating episodes.  Furthermore, the Board finds a separate rating is not warranted for neurological deficit.  Although there is a history of radicular pain, the neurological findings are normal, with normal sensation, motor strength, and deep tendon reflexes.  The Board finds the evidence does not suggest the existence of even slight impairment of a sciatic nerve as necessary for a separate (compensable) rating.  

Rating for Psychiatric Disorder

Legal Criteria

PTSD is evaluated under Diagnostic Code 9411, which provides a 50 percent disability rating when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).  "Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. 

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities. 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

A total disability rating based on individual unemployability (TDIU) may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).




Analysis

A September 2010 VA examination record reveals the Veteran's history of "significant" anxiety and anger issues.  He reported social isolation, explaining that he did not like being out in public and that his anxiety increased with crowd size.  He reported getting frustrated and easily angered.  He added that he and his wife were living apart and that he isolated himself from his friends.  He reported trouble sleeping, in part because his mind raced.  He reported an episode that nearly escalated to violence though he was able to calm himself down.  He reported a close relationship with his mother and one sibling.  He denied time lost from work.  The examiner noted symptoms including markedly diminished interest, feelings of detachment, restricted range of affect, irritability, and difficulty concentrating.  Examination revealed normal orientation and appropriate appearance and hygiene.  Behavior was appropriate, and the Veteran maintained good eye contact.  Affect and mood showed anxiety and impaired impulse control.  The examiner reported that the impaired impulse control affected motivation and/or mood by a low frustration tolerance and irritability.  The examiner explained that the claimant did not like to be around people and became anxious and irritable as a consequence of being around people, and that, if the Veteran felt trapped by people's presence, the Veteran could become frustrated and act out in an effort to get away, e.g., act rudely, shut down emotionally, simply leave.  Communication, abstract thinking, memory, and speech were within normal limits, and thought processes were appropriate.  The Veteran denied suicidal or homicidal ideation.  There was no suspiciousness present or evidence of delusion or hallucination.  There was no obsessive - compulsive behavior.  The Veteran showed impaired attention and/or focus.  The Veteran reported brief anxiety attacks that happened several times a week and lasted 5-15 minutes.  The Veteran explained that he would awaken with the sense he needed to be elsewhere, dressed, went outside, smoked a cigarette, and walked around until he calmed down and was usually able to return to bed.  The examiner diagnosed PTSD and assigned a GAF score of 55.  The examiner determined that the PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care, and normal conversation. 

A February 2011 VA medical report reveals that the Veteran continued to have "severe, even worsened," mental health symptoms that the Veteran found "quite limiting."  A May 2011 VA treatment record reveals the Veteran's history that he felt he "thinks slower" and forgets dates.  He reported significant short-term memory difficulties, such as difficulty remembering placement of objects and tracking what he intended to say in conversation.  He reported poor concentration for maintenance and initiation, increasingly irritable mood, difficulties in word-finding, and phonemic paraphasic substitution errors.  He reported significant depressive symptoms and triggered panic attacks.  He reported a history of suicidal ideation, most recently three to four months earlier, and denied current ideation.  He reported good familial relationships.  He reported that he had been fired from two jobs due to altercations with customers.  He reported that he was married and living with his wife, though their relationship was strained.  Examination revealed appropriate dress and adequate humor.  The Veteran was noted to have a friendly but gruff manner, warming to the examiner during the examination.  Speech was normal, and there was no instance of gross inattention or fatigue.  Mood was depressed and anxious.  He was fully oriented.  Subjective problems with attention, concentration, and memory were described as consistent with presentation.  The examiner diagnosed PTSD with depressed mood and assigned a GAF score of 51.  

A July 2011 VA treatment record reveals the Veteran's history of social isolation and inability to keep a steady job.  The Veteran explained that he was fired from his last job due to his temper.  He reported symptoms including intrusive thoughts, excessive worry, anxiety, sleep impairment, nightmares, diminished interest and motivation, increased irritability, and poor concentration.  He also reported that he sometimes misconstrued instructions and heard what he wanted to hear.  Examination revealed normal speech and neat appearance.  Mood was anxious and dysphoric, and affect was restricted.  Thoughts were well-organized, and judgment and insight were intact.  The examiner noted that although the Veteran gave examples of trouble concentrating and remembering details, he appeared to give an accurate history of his difficulties and was oriented.  He denied suicidal intention or plans and reported that when he has fleeting thoughts that he would be better off dead, he pictured his family.  He reported fleeting homicidal ideation when angered or feeling threatened.  He reported calling his mother or significant other when this happened to help overcome these thoughts.  He reported drinking "too much."  He reported that he was in the process of getting divorced.  He reported a very close relationship with his family.  The examiner assigned a GAF score of 50.  

A September 2011 VA treatment record reveals the Veteran's history of worsened PTSD symptoms.  He reported starting a new job 1-2 months earlier as a personal protection detail and reported that the increased symptoms were concurrent with the new job.  He reported that he had become unable to get along with his family and had not slept.  Examination revealed that the Veteran was alert and oriented with appropriate behavior.  Mood was mildly depressed though he did appear tired and irritable.  Speech was normal, recent and remote memory were grossly intact, and concentration seemed adequate.  Thought process as normal, and he denied hallucination.  The Veteran denied current or recent suicidal or homicidal ideation, and insight and judgment seemed good.  The examiner assigned a GAF score of 50.  

An October 2011 VA treatment record reveals the Veteran's history that he was withdrawn, jumpy, and prone to anger.  He added that he had extreme avoidance of many activities.  He also described hardly being able to sleep.  Examination revealed that the Veteran was alert and oriented with appropriate behavior.  Mood was mildly depressed.  Speech was normal, recent and remote memories were grossly intact, and concentration seemed adequate.  Thought process as normal, and he denied hallucination.  A subsequent October 2011 VA treatment record reveals the Veteran's history of a worsening of mental health symptoms since discharge.  The record notes that the Veteran's emotional distress has led to a pattern of avoidance that severely limited his activities.  The record reveals the Veteran's history of anxiety, severe mistrust of other people, and discomfort when he around others and the vague thought that others are talking about him or looking at him.  He did not endorse any specific paranoid thoughts or psychotic symptoms but described a sense of being separate and not fitting in.  He reported inability to maintain employment and reported that his marriage ended.  He reported that his reaction to his frequent sudden anger was to get quiet and perhaps verbally snappy.  He denied getting violent.  The examiner noted that the Veteran was ruminative.  The Veteran denied any thoughts of suicide.  Examination revealed that the Veteran was oriented and appropriately dressed.  Mood was depressed.  Speech was normal, recent and remote memories were grossly intact, and concentration seemed adequate.  Thought process as normal, and he denied hallucination or recent or current suicidal or homicidal ideation.  Insight and judgment seemed good.  The examiner assigned a GAF score of 50.  A subsequent October 2011 VA treatment record reveals the Veteran's history that he was doing "pretty good" and that he was in a relationship he felt "good" about.    

A December 2012 VA treatment record reveals the Veteran's history that his wife left a month earlier though there were trying to work things out.  He reported that he was moving forward and though he continued to have symptoms, he was more able to manage the symptoms.  He reported that his impulse control had improved.  He reported that he had managed some avoidance, including going to the shooting range.  He also endorsed some emotional detachment and difficulties trusting others.  He denied suicidal or homicidal thoughts.  Examination revealed that the Veteran was friendly and well groomed.  Speech was normal and affect was full.  Mood was anxious.  Thought process and content were normal, and insight and judgment were grossly intact.  Memory was grossly intact, and the Veteran was oriented.  The examiner assigned a GAF score of 60.  The record notes that the Veteran reported resolution of most depressive symptoms, though he had normal grieving in the face of the end of his marriage.  

An October 2013 VA examination record reveals the assignment of a GAF score of 35, which was assigned due to the "presence of major deficits across multiple areas including unemployment, failing college courses, conflict with family members and others, separation from his wife, anger management issues, depression, suicidal ideation and anxiety, and attempt of suicide in the previous six months."  The examiner determined the PTSD resulted in social and occupational impairment with deficiencies in most areas.  The record reveals the Veteran's history that his wife left him nine months earlier and was now pregnant with someone else's child.  He reported that she was frustrated with his verbal anger outbursts and tendency to withdraw.  He reported spending no time with friends and indicated that when he has gone out with friends, he has anger outbursts and feels others are judging him, which results in later depression and regret.  He reported that he went to a birthday party and behaved in a way he later regretted approximately six months earlier, after which he attempted suicide via Tylenol overdose.  He reported that he was also drunk and ended up vomiting.  He reported further isolating himself since that time.  He reported that his parents try to be supportive but he feels they are putting too much pressure on him.  He reported that he recently got into a physical altercation with his father and planned to move.  He reported that he worked as a store clerk in a gun shop but had an angry outburst towards his boss during which time he threw a gun at his boss and knocked over a computer.  He reported that he later tried a factory job but had conflict with a coworker.  He reported that he tends to feel disrespected by others and has a low tolerance which causes him to explode.  He reported that he failed his college courses due to poor attendance because he could not tolerate the group activities.  The Veteran reported drinking.  Reported symptoms included depressed mood, anxiety, sleep impairment, suspiciousness, panic attacks weekly or less, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, suicidal ideation, and impaired impulse control, such as unprovoked irritability with periods of violence.  Examination revealed that the Veteran was alert and oriented and avoided eye contact.  Mood appeared dysphoric with a flat and tearful affect.  Thoughts were logical and goal-directed, and speech was normal.  

A November 2013 private evaluation record reveals the Veteran's history of symptoms including severe anxiety if he feels trapped.  He also reported social isolation, fear, and social isolation.  He reported flashbacks to service and episodes of disorientation when driving in which he does not know where he is or where he is going that occur two to three times per week.  He reported frequent images of harming himself but denied specific plan.  He explained that he had more thoughts of ending his life when he feels more helpless and more deeply depressed.  He reported that he was unable to maintain employment and that he has "difficulty functioning in the pressures of the day to day world."  He reported feelings that people do not believe or listen to him which causes angry and violent behavior.  He explained that he tries to suppress his anger but he loses control and hits things or throws objects.  He added that he lost employment due to the angry outbursts.  The examiner noted that personal hygiene was reasonable and the Veteran was oriented.  The Veteran had "considerable" difficulty maintaining eye contact and showed signs of considerable agitation.  The examiner assigned a GAF score of 20 based on findings of suicide attempts, severe agitation and impulsivity, frequent failure to maintain minimum personal hygiene, occasional  grossly inappropriate behavior, severe impairment in work and social life, preoccupation with thoughts, paranoia, frequent panic attacks, passive suicidal ideation, and severe impairment of mood.  The examiner added that a 70 percent rating did not fully or accurately reflect the Veteran's disability or ability to function and that the Veteran should be rated at 100 percent because the PTSD left him unable to hold or maintain gainful employment.  The examiner added that the Veteran had difficulty adapting to or tolerating stressful circumstances, impaired impulse control, disturbance of mood, total inability to maintain work and social relationships, impaired judgment, panic attacks several times a week, periodic difficulty in understanding instructions, chronic sleep impairment, severe anxiety, persistent paranoia with delusions of self-reference, grossly inappropriate behavior (yelling at people, throwing and knocking over objects), persistent images of self-harm, intermittent inability to perform activities of daily living, and disorientation to time and space.  The examiner explained that the Veteran exhibits an inability to maintain outward focus; instead listening to what he hears in his mind to the extent he is unaware of what others are saying.  The examiner added that the Veteran's difficulties with short-term memory could be related to TBI or PTSD.  

The Veteran's PTSD is rated at 50 percent prior to October 25, 2013.  Upon consideration of the evidence, the Board finds a 70 percent rating is warranted for the period prior to October 25, 2013.  The Board acknowledges that the medical records dated during this period reveal normal findings regarding speech, judgment, insight, memory, thought process, and thought content.  However, the records also indicate that the psychiatric disability resulted in disturbances of motivation and mood, difficulty adapting to stressful circumstances, and diminished impulse control manifested by outbursts, and there is evidence of impairment of ability to maintain relationships and sustain employment and intermittent suicidal ideation.  Resolving all doubt in favor of the Veteran, the Board finds a 70 percent rating is warranted for the period prior to October 25, 2013.  

The Board finds a rating in excess of 70 percent is not warranted under Diagnostic Code 9411 because the evidence does not demonstrate social and occupational impairment that more nearly approximates total than deficiencies in most areas during this period.  The records contain no findings of total social and occupational impairment due to the psychiatric disorder.  The Board acknowledges that the record includes the assignment of GAF scores of 20 and 35.  GAF scores must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned  See 38 C.F.R. § 4.126(a).  The Board finds the reported symptoms and associated impairment do not approximate the disability picture contemplated by a 100 percent rating.  The Board finds the Veteran is able to function independently and maintain some relationships, and although he has recurrent suicidal ideation and one suicide attempt, the record does not suggest he has posed a persistent risk to himself or others.  Communication, thought processes, and orientation are generally intact, and there has not been shown to be any major deficit in memory.  Additionally, he generally maintains contact with reality, and the Board finds the record suggests he can function independently.  The Board notes that the November 2013 private evaluation record reports findings of delusion, frequent failure to maintain minimum personal hygiene, and intermittent inability to perform activities of daily living.  These findings are not supported by the histories documented in the evaluation record or the findings and histories of record, however; as such, the Board finds the record does not suggest an inability to perform activities of daily living or maintain personal hygiene or persistent  delusion as contemplated by a total rating.  Notably, the Veteran has been able to provide his own history during examination and other medical treatment and to submit statements in support of this appeal.  Although the Veteran has functional impairment, the Board finds the evidence does not suggest total impairment as contemplated by the higher rating under the diagnostic code.  

However, the Board finds entitlement to a TDIU is part of the claim for a higher initial rating on appeal (Rice v. Shinseki, 22 Vet. App. 447 (2009)) and finds a TDIU is warranted.  The Veteran has met the schedular threshold for determining entitlement to a TDIU rating, and the record suggests that the Veteran has not held substantially gainful employment during the period on appeal.  Furthermore, as discussed above, the evidence indicates that the Veteran's psychiatric disability has resulted in significant impairment of impulse and mood control and interpersonal functioning.  Resolving all doubt in favor of the Veteran, the Board finds the psychiatric disability was sufficient by itself to render the Veteran unable to maintain any form of substantially gainful employment consistent with his education and occupational background.  Accordingly, a TDIU is warranted.  


ORDER

An initial 20 percent rating for a left shoulder disability is granted, subject to the criteria applicable to the payment of monetary benefits.

The Board having determined that the Veteran's right knee disability warrants an initial rating of 10 percent, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

The Board having determined that the Veteran's left knee disability warrants a rating of 10 percent, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

An initial rating in excess of 10 percent for a lumbar spine disability is denied.  

An initial 70 percent rating prior to October 25, 2013, for PTSD is granted, subject to the criteria applicable to the payment of monetary benefits; a rating in excess of 70 percent for PTSD is denied.  



A TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


